Citation Nr: 1748916	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-23 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability, to include onychomycosis, tinea pedis, flat feet, neuroma, and Morton's metatarsalgia.  

2. Entitlement to service connection for a skin disorder of the bilateral feet, to include onychomycosis and tinea pedis.

3. Entitlement to service connection for a disorder of the bilateral feet other than onychomycosis and tinea pedis.

4. Entitlement to service connection for the residuals of a left shoulder injury, to include a nerve condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.  His awards include the Combat Action Ribbon, the Rifle Marksman Badge, and the Vietnam Campaign Medal with Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board observes that the RO had originally adjudicated the Veteran's left shoulder claim as entitlement to service connection for neuropathy of the left arm.  
However, as the medical evidence of record reveals a diagnosis of another nerve condition, the issue has been amended as reflected on the cover page.  The bilateral foot claim has also been amended to reflect the various foot disorders of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In April 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In conjunction with his Board hearing the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R.          § 20.800 (2017).

The issue of entitlement to an increased rating for bilateral hearing loss 
has been raised by the record in an October 2010 statement, but has not been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for a bilateral foot disorder other than onychomycosis and tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A March 2001 rating decision that denied the petition to reopen the claim of 
entitlement to service connection for a bilateral foot condition was not appealed and no new and material evidence was submitted during the appeal period; the decision is final.

2. Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim of entitlement to service connection.  

3. The Veteran's onychomycosis and tinea pedis were incurred in service.

4. The Veteran's neurological residuals of a left shoulder injury were incurred in service.


CONCLUSIONS OF LAW

1. New and material evidence has been submitted, and the claim of entitlement to service connection for a bilateral foot disability is reopened.  38 U.S.C.S. § 5108 (LexisNexis 2017); 38 C.F.R. § 3.156 (2017).

2. The criteria for establishing service connection for onychomycosis and tinea pedis of the bilateral feet are met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. The criteria for establishing service connection for the residuals of a left shoulder injury are met.  38 U.S.C.S. §§ 1110, 1154, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Bilateral Foot Condition

The Veteran's claim seeking entitlement to service connection for a bilateral foot condition was previously denied in a March 2001 rating decision.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.S § 7105; 38 C.F.R. §§ 20.302, 20.1103.   

The evidence considered at the time of the March 2001 rating decision consisted of the Veteran's service treatment records, VA treatment records, VA examination reports, and photographs provided by the Veteran.  The claim was denied because there was found to be no new and material evidence relating to a nexus between a current bilateral foot disability and service.  

The evidence received since the March 2001 rating decision includes an April 2017 statement from the Veteran's neighbor, R. P., averring that the Veteran's walking ability has deteriorated since he became neighbors with the Veteran in 1998.  Since such evidence relates to an unestablished fact necessary to substantiate the claim, namely, a nexus between a current foot disability and service, in that it evidences continuity of the Veteran's foot symptoms, it is new and material, and the claim of entitlement to service connection for a bilateral foot disability is reopened.  

The Board will now proceed to discuss the merits of the service connection claim.  This does not prejudice the Veteran as service connection for onychomycosis and tinea pedis is being granted in full, and entitlement to service connection for another foot disorder is being remanded.

The Veteran essentially contends that his bilateral foot disorders resulted from walking through mud and rice paddies without the opportunity to clean his feet during service.  He testified that he experienced foot pain beginning in service and continuing since.  Specifically concerning the skin condition, he reports that he observed fungus on his toes and dead skin that bled when scratched during service, and has continued to experience toenail fungus since that time, leading to the removal of his great toenails in 1976 or 1977.  See April 2017 statement.  

At the outset, a current disability of onychomycosis and tinea pedis is established; these diagnoses were noted during a May 2012 VA podiatry consult.

Addressing in-service incurrence, the Veteran is competent to testify to observing fungus on his toes and dead skin that bled when scratched during service, because these observations come to him through his senses.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Following service, the Veteran reported that his great toenails were removed from his feet due to fungal infections in 1977.  See May 1993 VA Agent Orange examination.  As previously noted, the Veteran's neighbor reported that the Veteran has experienced difficulty walking since 1998, and subsequent VA treatment records contain prescriptions for Lamisil, as well as the Veteran's reports of experiencing toenail fungus since service.  The Veteran also explained, essentially, that he did not seek in-service treatment because he was in a combat zone and that he would have had the great toenails removed earlier than 1977, but that he did not have medical benefits before that time.

The Board finds the Veteran's account that he first experienced a skin disease of the feet in service to be credible, given his plausible explanation that he did not seek treatment because he was in a combat zone.  The Veteran's combat service has been conceded by VA.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).

Thus, in light of the Veteran's competent and credible account of experiencing a skin disease of the feet in service and continuing since, VA treatment records, and the lay statements of record, the Board concludes that the evidence is at least in equipoise regarding whether the Veteran's onychomycosis and tinea pedis of the bilateral feet were incurred in service.  38 C.F.R. § 3.303(a).  Accordingly, resolving all doubt in his favor, service connection for onychomycosis and tinea pedis of the bilateral feet is warranted.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2017).  Entitlement to service connection for another bilateral foot disability is discussed in the remand portion of this decision.

II. Residuals of Left Shoulder Injury

The Veteran contends that during an in-service firefight he fell from a bank and landed on his left arm, causing pain and numbness which has continued since that time.  

After review of the record, the Board finds that service connection for neurological residuals of a left shoulder injury is warranted.

A current disability is established by an April 2002 VA nerve conduction study of the left upper extremity.  Following the testing, the reviewing physician noted that there was an isolated series of polyphasic potential seen in the left deltoid muscle without the association of spontaneous activity at rest.  The interference pattern was moderately reduced in the deltoid muscle as well.  The physician stated that there was an abnormality on this test indicative of an old problem in the left deltoid muscle and those muscle fiber samples which could be consistent with an old injury.  He did note that there was no apparent cause in either the history or examination, although, the Veteran did not explain to that physician that he injured his arm during service.  VA treatment records dating since that time note recurrent reports of left arm pain.

Turing to in-service incurrence, the Veteran's reported symptoms of experiencing left arm pain after the firefight fall is accepted as accurate due to his combat service.  See 38 U.S.C.S. § 1154(b) (LexisNexis 2017) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  

Given this established cause of the left arm pain as well as the competent medical evidence of longstanding left arm nerve symptoms, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's left shoulder nerve condition was incurred in service.  38 C.F.R. § 3.303(a).  Accordingly, resolving all doubt in his favor, service connection for neurological residuals of a left shoulder injury is warranted.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2017).  


ORDER

The claim of entitlement to service connection for a bilateral foot disability is reopened.

Service connection for onychomycosis and tinea pedis of the bilateral feet is granted.

Service connection for the neurological residuals of a left shoulder injury is granted.


REMAND

Concerning a bilateral foot disorder other than onychomycosis and tinea pedis, the record contains various additional foot diagnoses and the Veteran has credibly reported experiencing foot pain since service.  Therefore, the Veteran should be afforded a VA examination and opinion concerning the etiology of these other foot diagnoses.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).
Updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have recently treated him for his feet.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from July 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a foot examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, identify all currently diagnosed foot disabilities other than onychomycosis and tinea pedis.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from November 2008 onward.  The foot disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of flat feet, neuroma, and Morton's metatarsalgia.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that Morton's metatarsalgia is not a current disability, then the explanation should include a discussion of the VA medical records and prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed foot disability other than onychomycosis and tinea pedis, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports of experiencing foot pain since service.  

In considering the flat feet, the examiner should also answer the following:

i. Are the Veteran's flat feet considered a congenital defect?  For purposes of answering this question, the examiner is asked to consider a congenital defect to be a condition that is static in nature, such that it is incapable of improvement or deterioration.  Alternatively, is the Veteran's flat feet considered a congenital disease?  In answering this question, the examiner is asked to consider a congenital disease to be a condition that is progressive in nature, such that it can worsen over time.  Rather than being a condition that is present at birth (congenital), can flat feet be a condition that is acquired or that develops during military service?  Please explain why or why not.

ii. If it is determined that the flat feet is a congenital defect, was there additional disability superimposed upon that congenital defect during the Veteran's service or lifetime?  If so, is it at least as likely as not that the superimposed disability was related to any event or injury during the Veteran's service? Please explain why or why not.

iii. If it is determined that the flat feet is a congenital disease (or neither a congenital disease or defect), is it as likely as not that the condition is related to service?  Please explain why or why not.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


